Title: From George Washington to the United States Senate, 27 December 1793
From: Washington, George
To: United States Senate


          
            Gentlemen of the Senate,
            United States27th Decemr 1793.
          
          I nominate the following persons to fill the offices annexed to
            their names respectively, to which, having fallen vacant during the recess of the
            Senate, they have been appointed.
          John Fitzgerald, of Virginia, to be Collector for the District of
            Alexandria; vice Charles Lee, resigned.
          John Hobby, of Maine District, to be Marshal of and for the said
            District; vice Henry Dearbourne, resigned.
          Nicholas Fish, of New York, to be Supervisor for the District of
            New York; vice John Armstrong, who declined accepting.
          Hardy Murfree, of North Carolina, to be Inspector of the Revenue for Survey No. 2. in the District of North Carolina; vice
            Samuel Tredwell, resigned.
          Joseph Tucker, of Massachusetts, to be Collector for the District
            of York; and Inspector of the revenue for the port of York; vice Richard Trivett,
            deceased.
          Daniel Delozier, of Maryland, to be Surveyor for the District of
            Baltimore, and Inspector of the revenue for the port of Baltimore; vice Robert Ballard,
            deceased.
          Samuel Hitchcock, of Vermont, to be Judge of the District Court in
            and for Vermont district; vice Nathaniel Chipman, resigned.
          Robert Forsyth, of Georgia, to be Marshal of and for the Georgia
            District; continued: the legal term of his former appointment having expired.
          Samuel McDowell, of Kentuckey, to be Marshal of and for the
            Kentuckey District; continued, the legal term of his former appointment having
            expired.
          Thomas Lowry, of New Jersey, to be Marshal of and for the New
            Jersey District; continued: the legal term of his former appointment having expired.
          Allan McLean, of Delaware, to be Marshal of and for the Delaware
            District; continued, the legal term of his former appointment having expired.
          Nathaniel Ramsay, of Maryland, to be Marshal of and for the
            Maryland District; continued, the legal term of his former appointment having
            expired.
          Philip Bradley, of Connecticut, to be Marshal of and for the
            Connecticut District; continued; the legal term of his former appointment having
            expired.
          David Lenox, of Pennsylvania, to be marshal of and for the
            Pennsylvania District; vice Clement Biddle, resigned.
          Vincent Gray, of Virginia, to be Surveyor for the District of
            Alexandria, and Inspector of the revenue for the port of Alexandria; vice Samuel Hanson,
            resigned.
          David Austin, of Connecticut, to be Collector for the District of
            Newhaven; vice Jonathan Fitch, deceased.
          John Brakenridge, of Kentuckey, to be Attorney for the United
            States in & for the District of Kentuckey; vice George Nicholas resigned.
          
          Robert Scott, of Pennsylvania, to be Engraver for the Mint.
          William McPherson, of Pennsylvania, to be Naval Officer for the
            District of Philadelphia; vice Frederick Phile, deceased.
          I also nominate
          John Randall, to be Collector for the District of Annapolis, and
            Inspector of the revenue for the port of Annapolis; vice Robert Denny who declined
              accepting.
          
            Go: Washington
          
        